Citation Nr: 0326130	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  96-30 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1986.

This case came to the Board of Veterans' Appeals (Board) from 
a July 1995 RO decision which denied the veteran's claim for 
service connection for a bilateral hip disability, including 
as secondary to a service-connected low back disorder.  In a 
May 2000 decision, the Board denied the claim.  The veteran 
then appealed to the United States Court of Appeals for 
Veterans Claim (Court).  In a November 2000 joint motion, the 
parties (the veteran and the VA Secretary) requested the 
Court to vacate and remand the Board decision; a November 
2000 Court order granted the joint motion.  In July 2001, the 
Board remanded the case to the RO for further development.  
In a June 2002 decision, the Board again denied the claim.  
The veteran again appealed to the Court.  In a February 2003 
joint motion, the parties requested the Court to vacate and 
remand the Board decision; a February 2003 Court order 
granted the joint motion.  In July 2003, the veteran's 
attorney submitted additional written argument to the Board.


FINDINGS OF FACT

The veteran's current bilateral hip disability (including 
avascular necrosis) began years after service, was not caused 
by any incident of service, and was not caused or worsened by 
his service-connected low back disorder.


CONCLUSION OF LAW

A bilateral hip disability was not incurred in or aggravated 
by service, and it is not proximately due to or the result of 
a service-connected low back disorder.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1966 to April 1986.  There are no official service medical 
records available.  Information from the RO and service 
department indicates the service medical records were sent to 
the RO in 1990 and were available at the time of a 1990 RO 
rating decision, but the records were subsequently lost.  
Repeated attempts by the RO (including additional efforts 
after a Board remand) to locate service medical records at 
the VA or through the service department have been 
unsuccessful.  The veteran has submitted a few medical 
records from the time of his active duty, but they do not 
describe hip problems.  These records note treatment for 
alcohol problems in October-November 1984 (no mention was 
made of hip problems) and for scalp and chest lacerations in 
May 1985 (related medical records include a general medical 
examination which mentions there was full range of motion in 
all four extremities).

In October 1989, the veteran filed a claim seeking service 
connection for a variety of conditions.  No reference to a 
hip disability was indicated.  

At a January 1990 VA examination, the veteran did not 
complain of a hip disability, and no hip pathology was noted.

In a February 1990 decision, the RO established service 
connection for various conditions, one of which was a low 
back disability characterized as history of lumbosacral 
strain with X-ray evidence of degenerative joint disease.

In February 1992, a VA general physical examination was 
conducted.  The veteran complained of back pain.  He reported 
he worked in security and was required to walk most of the 
day.  He did not complain of a hip problem, and no hip 
pathology was noted.

Post-service medical records are negative for a bilateral hip 
disability until December 1994.  

A treatment report, dated in March 1994, noted the veteran's 
complaints of low back pain since 1969.  He did not recall 
any particular injury, but he did recall having been on a 
profile and undergoing physical therapy.  

A December 1994 private X-ray study from Cape Fear Memorial 
Hospital reflects a diagnostic impression of probable 
bilateral osteonecrosis of the hips, more pronounced on the 
right.  The examiner also noted degenerative changes in both 
hips.

Private medical records dated in February 1995 from J. K. 
Miller, M.D., reflect treatment for bilateral hip pain.  By a 
letter dated in February 1995, Dr. Miller noted that he first 
treated the veteran in January 1995.  He indicated that the 
veteran had avascular necrosis of the right hip resulting in 
subchondral fracture or collapse, and had multilevel 
degenerative disc disease resulting in low back pain.  A 
February 1995 magnetic resonance imaging (MRI) study of both 
hips showed avascular necrosis of the right femoral head with 
secondary degenerative change of the right hip, and minimal 
avascular necrosis of the left femoral head.

VA outpatient treatment records dated in February 1995 
reflect treatment for low back pain and right hip pain.  In a 
February 1995 treatment note, the examiner indicated that a 
private MRI study revealed avascular necrosis of the right 
femoral head with early changes of the left femoral head.  

In March 1995, the RO received the veteran's claim for 
service connection for a bilateral hip disability secondary 
to service-connected back strain.

At an April 1995 VA examination, the veteran complained of 
back pain and right hip pain.  The examiner noted that he had 
reviewed private X-ray studies, and diagnosed degenerative 
changes and degenerative disc disease of the spine, and 
avascular necrosis of both hips, right greater than left.

Records from the Social Security Administration (SSA) dated 
in June 1995 reflect that the veteran was awarded disability 
benefits based on a primary diagnosis of avascular necrosis 
of the right hip, and a secondary diagnosis of discogenic and 
degenerative disorders of the back.  It was determined that 
the veteran became disabled in June 1995.  The SSA considered 
private and VA medical records dated from 1993 to 1995.  A 
December 1994 holding and observation note from Cape Fear 
Memorial Hospital shows that the veteran's treating physician 
was Dr. F. Van Nynatten, and that the veteran presented with 
a primary complaint that his hip had gone out.  The veteran 
reported that his hip went out frequently.  The diagnosis was 
immobility (of the hip), with an inability to ambulate 
without assistance.  By a letter dated in January 1995, Dr. 
Van Nynatten indicated that the veteran reported a 26-year 
history of sciatica and hip pain.  The diagnosis was chronic 
recurrent sciatica.

By a statement dated in August 1995, the veteran asserted 
that he was treated for a hip condition during military 
service in 1969.  By a statement dated in July 1996, the 
veteran said that his service medical records were missing, 
and reiterated that he was treated for a hip condition during 
service.  He contended that his back condition caused and 
exacerbated his hip condition.

At a January 1997 RO hearing, the veteran reiterated many of 
his assertions.  He stated that he first had hip pain in 1969 
during military service; he said he awoke one day and had 
developed a limp.  He said that only his right hip was 
treated during service.  He related that he went to sick call 
and was placed on limited duty for two months as a result of 
this condition.  He said he received bi-weekly physical 
therapy for two months.  He reported subsequent in-service 
treatment for his hip symptoms.  He said he had intermittent 
hip pain ever since that time, and his condition worsened in 
1994.  He said doctors told him his current hip condition was 
related to his condition in service.  At the hearing, the 
veteran indicated that he was not aware of any civil service 
or VA medical records related to his case which have not 
previously been obtained.

The veteran underwent VA hip and spine examinations in July 
1997 (the examination reports were signed by the doctor in 
August 1997).  At the hip examination, the veteran reported 
that during service in 1969, he awoke one morning and his 
right foot was internally rotated, and he was unable to move 
his hip.  He said he was treated and the condition did not 
bother him again until 1978 when he was diagnosed with 
avascular necrosis.  Current VA X-ray studies of the hips 
showed early avascular necrosis of the right and left femoral 
heads.  The current diagnosis was avascular necrosis of both 
hips.  At the spine examination, the veteran complained of 
intermittent low back pain.  The diagnoses were degenerative 
disc disease of the lumbosacral spine, rule out degenerative 
arthritis, and avascular necrosis of both hips.  The examiner 
noted that he had reviewed the veteran's claims file, which 
was devoid of service medical records.  He opined that back 
pain such as degenerative disc disease of the lumbosacral 
spine in general could not produce avascular necrosis of the 
hip.  He stated that avascular necrosis is caused by an 
incident which produces a loss of blood supply, and that the 
hip eventually degenerates.  He added that avascular necrosis 
could also be caused by steroid treatment, but noted that 
there was no history of such in this case.  He opined that 
the use of non-steroidal anti-inflammatory medication was not 
a contributory cause of avascular necrosis.  The doctor noted 
that obviously service connection could not be granted [on a 
direct basis] without records from the veteran's military 
service, and he commented, "This could have happened in the 
1969 episode that veteran complains with abnormal position 
that he could not move his hip.  There could be subluxation 
of the hip at that time and it would be appropriate at this 
time that the veteran would begin to have severe pain in the 
right hip from the avascular necrosis."  

Following a Board's remand, the RO obtained a VA medical 
opinion, with regard to the claim for service connection for 
a bilateral hip disability, from the Director of the 
Compensation and Pension Service at a VA Outpatient Clinic.  
In his November 2001 medical opinion, the doctor indicated he 
had reviewed the claims folder, and the doctor discussed 
pertinent evidence in the file.  He said he agreed with the 
1997 VA examiner that the veteran's low back condition cannot 
produce avascular necrosis of the hips; there was no way of 
verifying a claimed episode of limping during service in 
1969; and avascular necrosis of the hips was first shown in 
studies in the early and mid 1990s.  The doctor stated, "In 
my opinion, there is no evidence to corroborate that the 
incident of limping in 1969 was in any way related to the 
avascular necrosis of the hips which surfaced in 1994.  I do 
not feel that the veteran's back condition or the treatment 
for the back condition caused or in any way effected the 
ultimate appearance of the bilateral avascular necrosis."  

In July 2001, the RO sent the veteran a notification letter 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000 (VCAA).  He was asked 
to complete and return enclosed authorization forms for 
release of information (to permit the RO to directly obtain 
medical records) for any non-VA medical care provider who 
treated him for the claimed condition.  He was also asked for 
the name and location of any VA medical facility where he 
received treatment, and he was asked to identify any military 
military facility where he received in-service treatment.  In 
response, the veteran and his attorney sent in statements in 
August and September 2001 in which they indicated that all 
available evidence was of record and they had no additional 
evidence to submit.  

After the Board remand, the RO made additional unsuccessful 
efforts to locate the veteran's service medical records.  The 
file contains some medical evidence from 2001 and 2002 
pertaining to ailments other than the hips.

After the case was last returned to the Board by the Court, 
the Board sent the veteran's attorney a letter in April 2003, 
giving him an opportunity to submit additional evidence and 
argument in support of the claim.  No additional evidence was 
submitted in reponse, although the veteran's attorney 
submitted additional written argument in July 2003.






II.  Analysis

A.  VCAA

The latest joint motion to the Court asks for more of an 
explanation with regard to VA compliance the notice 
provisions of the VCAA.  VA correspondence, the statement of 
the case, supplemental statements of the case, now-vacated 
Board decisions, and Court proceedings in this case have 
repeatedly notified the veteran and his attorney about the 
evidence necessary to substantiate the claim, including what 
evidence if any the veteran is to obtain and what evidence 
the VA is to obtain.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
July 2001, the Board remanded this case to ensure compliance 
with the notice and duty to assist provisions of the VCAA.  
In July 2001, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
VCAA.  He was yet again told about evidence necessary to 
substantiate his claim.  He was asked to identify all 
relevant treatment sources and was told to complete enclosed 
release forms to enable to the RO to directly obtain 
evidence.  There cannot logically be a problem as to the 
notice provision concerning what evidence the veteran is to 
obtain, versus what evidence the VA is to obtain, since the 
RO has told the veteran that the VA itself would obtain all 
evidence he identifies.  See Quartuccio, supra.  Moreover, in 
August and September 2001 statements, the veteran and his 
attorney responded to the RO notice letter by indicating that 
there was no more evidence to obtain in this case.  That is, 
the veteran and his attorney acknowledged receiving notice, 
and indicated there was no more evidence to get.  Where a 
person has actual knowledge of a certain matter, giving that 
person perfunctory notice of the same matter is a meaningless 
exercise.  Under the circumstances, the Board finds it 
difficult to comprehend the purported notice controvery which 
is discussed in the latest joint motion to the Court.  

There has also been full compliance with the duty to assist 
provisions of the VCAA.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The veteran's service medical records unfortunately 
were lost a number of years ago; the RO has repeatedly but 
unsuccessfully tried to locate those records; and it appears 
that further efforts to obtain the records would be futile.  
Identified relevant post-service medical records have been 
obtained, and the veteran indicates he has no additional 
evidence to submit.  VA examinations have been provided, and 
a VA medical opinion was obtained.  After the case was 
returned to the Board after the last joint motion, the 
veteran's attorney was yet again given an opportunity to 
submit additional evidence, but none was submitted.

Recently, in Paralyzed Veterans of American v. Secretary of 
Veterans Affairs,  Nos. 02-7007,-7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the Federal Circuit invalidated a 
portion of 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Court found that the provision 
that permitted VA to decide a claim 30 days after a VCAA 
notice letter was unreasonable because such 30 day time limit 
is contrary to the statutory mandate providing claimants 1 
year to submit necessary information or evidence.  In this 
case, however, the veteran and his attorney have clearly 
indicated that there is no additional evidence to submit in 
support of his claim.

The Board concludes there has been compliance with the notice 
and duty to assist provisions of the VCAA and companion VA 
regulation.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B.  Service connection

The veteran claims service connection for a bilateral hip 
disability (avascular necrosis of both hips), including as 
secondary to his service-connected low back disorder.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder; when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

There are no official service medical records available from 
the veteran's 1966-1986 active duty.  He has submitted copies 
of a few medical records from near the end of his service, 
and these are negative for hip problems.  A service treatment 
report in May 1985 noted full range of motion as to all four 
of his extremities.  

There is no evidence of arthritis of either hip within the 
presumptive year after service.  In October 1989, the veteran 
filed a claim seeking service connection for a variety of 
conditions.  No reference to a hip disability was indicated.  
VA physical examinations in January 1990 and February 1992 
were also silent as to any complaints, findings, or diagnosis 
of a hip disorder.  The February 1992 VA examination noted 
that the veteran was working in the security field in a 
position which required him to be walking all day.  

The first medical evidence of a disorder of either hip is 
dated in December 1994, over 8 years after service, when the 
veteran was diagnosed with probable osteonecrosis of the hips 
with degenerative changes.  Subsequent medical records 
reflect a diagnosis of avascular necrosis of both femoral 
heads.

With regard to the question of direct service connection for 
a hip condition, the Board notes that the doctor who 
performed the 1997 VA examination speculated that an alleged 
episode involving a hip during service in 1969 could have 
started the condition, although it was noted that obviously 
service connection could not be granted without service 
records.  The VA doctor who provided the 2001 medical opinion 
noted that the alleged episode of limping during service in 
1969 was not verified, and that there was no evidence to 
corroborate that the reported 1969 limping episode was in any 
way related to avascular necrosis of the hips which first 
appeared in 1994. 

The Board notes that the purported limping episode during 
service in 1969 is not proven.  The limited medical records 
the veteran submitted from the years immediately preceding 
his 1986 service discharge show no hip problems.  Post-
service medical records for several years after active duty 
also indicate no hip problems at that time.  In his RO 
hearing testimony in 1997, the veteran claimed that he 
started to have problems with his right hip during service, 
and he denied any service problems with his left hip.  The 
Board finds no probative evidence of a disorder of either hip 
during the veteran's service or for a number of years later.  
In response to concerns expressed in the latest joint motion 
to the Court, the Board notes that the veteran's mere 
allegation of a hip problem in service is insufficient to 
show such occurred.  Rather, there must be some credible 
independent evidence sufficent to corroborate the allegation.  
The few service medical records which are available are 
negative for hip problems, as are the medical records and 
statements of the veteran for a number of years after 
service.  Such is evidence which clearly refutes his later 
made allegation of service hip problems.  The VA doctors who 
have reviewed the case acknowledge there is insufficient 
evidence to find linkage between service and the bilateral 
hip condition which appeared years after service.  As a 
layman, the veteran is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

With regard to direct service connection, the weight of the 
credible evidence establishes that the veteran's current 
bilateral hip disability (including avascular necrosis) began 
years after service, and it was not caused by any incident of 
service.  The bilateral hip disability was not incurred in or 
aggravated by service, and direct service connection is not 
warranted.

As to the question of secondary service connection, the VA 
doctors who have reviewed the case have clearly stated that 
the veteran's service-connected low back disorder (or 
treatment for such condition) did not cause or affect the 
bilateral hip condition.  The veteran has produced no medical 
evidence to the contrary, and as a layman he is not competent 
to give a medical opinion on secondary service connection.  
Espiritu, supra.  

With regard to secondary service connection, the weight of 
the credible evidence establishes that the veteran's service-
connected low back disability did not cause his bilateral hip 
disability, nor is it shown that there is any increment of 
the bilateral hip disability which was produced by the 
service-connected low back disability (i.e., there is no 
secondary service connection by way of aggravation).  A 
bilateral hip disability is not proximately due to or the 
result of the service-connected low back disorder, and 
secondary service connection is not in order.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a bilateral hip 
disorder.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral hip disability is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

